                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ROLLING MEADOW RANCH, INC., A
Florida Corporation;
                                                                      8:19CV39
                     Plaintiff,
                                                           SECOND AMENDED FINAL
       vs.                                                   PROGRESSION ORDER

PRO AG MANAGEMENT, A Colorado
Partnership;

                     Defendant.

       This matter is before the Court on the parties’ Stipulated Motion to Extend Final
Progression Order Deadlines. (Filing No. 26.) The motion is granted. Accordingly,

      IT IS ORDERED that the amended final progression order is as follows:

      1)     The Pretrial Conference remains scheduled before the undersigned magistrate
             judge on July 17, 2020 at 11:00 a.m., and will be conducted by internet/telephonic
             conferencing. (Filing No. 19.) Counsel shall use the conferencing instructions
             assigned to this case to participate in the conference. (If counsel wishes to appear
             in person, counsel must contact chambers requesting permission to do so. Before
             contacting chambers to request such relief, counsel shall confer regarding the
             issue.) The parties’ proposed Pretrial Conference Order and Exhibit List(s) must
             be emailed to bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on July 14,
             2020.

      2)     A telephonic conference to discuss the status of case progression and the parties’
             interest in settlement will be held with the undersigned magistrate judge on March
             12, 2020 at 3:00 p.m. by telephone. Counsel shall use the conferencing instructions
             assigned to this case to participate in the conference. (Filing No. 17.)

      3)     A status conference in regard to the pretrial conference remains set for July 6, 2020
             at 3:00 p.m. by telephone. (Filing No. 23.) Counsel shall use the conferencing
             instructions assigned to this case to participate in the conference. (Filing No. 17.)

      4)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
             March 27, 2019.

      5)     The deadlines for moving to amend pleadings or add parties are:

                    For the plaintiff(s):                  August 15, 2019
                    For the defendant(s):                  August 15, 2019

      6)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
             Federal Rules of Civil Procedure is November 8, 2019. Motions to compel
                  discovery under Rules 33, 34, and 36 must be filed by November 22, 2019
                  Note: A motion to compel, to quash, or for a disputed protective order shall not be
                  filed without first contacting the chambers of the undersigned magistrate judge to
                  set a conference for discussing the parties’ dispute.

         7)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                                   October 7, 2019
                            For the defendant(s):                                   October 7, 2019
                            Plaintiff(s) and Defendant(s) rebuttal:                 November 15, 2019

         8)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                                   December 20, 2019
                            For the defendant(s):                                   December 20, 2019
                            Plaintiff(s) and Defendant(s) rebuttal:                 February 5, 2020

         9)       The deposition deadline is March 2, 2020.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 15.

                       b. Depositions will be limited by Rule 30(d)(1).

         10)      The deadline for filing motions to dismiss and motions for summary judgment is
                  March 23, 2020.

         11)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is March 23, 2020.

         12)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.

         13)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         14)      All requests for changes of deadlines or settings established herein shall be directed


          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.
Dated this 19th day of August, 2019.
                                              BY THE COURT:


                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
